DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        KARII LAVAR IVORY ,
                             Petitioner,

                                    v.

                         STATE OF FLORIDA,
                            Respondent.

                              No. 4D19-3521

                              [May 14, 2020]


    Petition for writ of habeas corpus to the Circuit Court for the
Nineteenth Judicial Circuit, Martin County; Robert E. Belanger, Judge;
L.T. Case No. 432008CF001348.

  Karii Lavar Ivory, Live Oak, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Assistant Attorney General, West Palm Beach, for respondent.

PER CURIAM.

  Affirmed.

GROSS, MAY, CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.